UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Convertible Income-Growth Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments: Putnam Convertible Income-Growth Trust The fund's portfolio 7/31/10 (Unaudited) CONVERTIBLE BONDS AND NOTES (69.6%)(a) Principal amount Value Aerospace and defense (1.9%) AAR CORP. 144A cv. sr. unsec. notes 2 1/4s, 2016 $4,700,000 $3,695,375 L-1 Identity Solutions, Inc. cv. sr. unsec. notes 3 3/4s, 2027 2,200,000 2,134,000 L-1 Identity Solutions, Inc. 144A cv. sr. unsec. notes 3 3/4s, 2027 2,370,000 2,298,900 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 2,700,000 3,928,500 Automotive (1.9%) Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 3,945,000 6,038,612 TRW Automotive, Inc. 144A cv. company guaranty sr. notes 3 1/2s, 2015 4,400,000 5,973,000 Beverage (0.8%) Molson Coors Brewing Co. cv. company guaranty sr. unsec. unsub. notes 2 1/2s, 2013 4,700,000 5,175,875 Biotechnology (4.8%) Amgen, Inc. cv. sr. unsec. notes 3/8s, 2013 4,400,000 4,411,000 Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 5,300,000 4,591,125 Dendreon Corp. 144A cv. sr. unsec. sub. notes 4 3/4s, 2014 565,000 1,865,913 Kendle International, Inc. cv. sr. unsec. notes 3 3/8s, 2012 3,800,000 3,439,000 Theravance, Inc. cv. unsec. sub. notes 3s, 2015 5,900,000 5,273,125 United Therapeutics Corp. cv. sr. unsec. notes 1/2s, 2011 500,000 669,375 United Therapeutics Corp. 144A cv. sr. unsec. notes 1/2s, 2011 3,500,000 4,685,625 Viropharma, Inc. cv. sr. unsec. notes 2s, 2017 5,000,000 4,606,250 Broadcasting (0.7%) XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 4,728,000 4,646,678 Cable television (1.4%) Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 6,400,000 8,888,000 Chemicals (0.3%) Ferro Corp. cv. sr. unsec. notes 6 1/2s, 2013 1,600,000 1,614,000 Coal (1.6%) International Coal Group, Inc. cv. company guaranty sr. unsec. notes 4s, 2017 3,243,000 3,310,779 James River Coal Co. 144A cv. sr. unsec. notes 4 1/2s, 2015 3,249,000 3,169,724 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 3,000,000 3,187,500 Commercial and consumer services (3.1%) Alliance Data Systems Corp. cv. sr. unsec. notes 1 3/4s, 2013 4,800,000 4,665,000 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 5,400,000 4,806,000 Live Nation, Inc. cv. sr. unsec. notes 2 7/8s, 2027 2,700,000 2,264,625 Live Nation, Inc. 144A cv. sr. notes 2 7/8s, 2027 4,000,000 3,355,000 Priceline.com, Inc. 144A cv. sr. unsec. notes 1 1/4s, 2015 3,919,000 3,997,380 Communications equipment (1.6%) ARRIS Group, Inc. cv. sr. unsec. notes 2s, 2026 5,000,000 4,787,500 CIENA Corp. cv. sr. unsec. notes 1/4s, 2013 5,600,000 4,844,000 Computers (1.9%) EMC Corp. cv. sr. unsec. notes 1 3/4s, 2013 700,000 943,250 EMC Corp. 144A cv. sr. unsec. notes 1 3/4s, 2013 5,800,000 7,815,500 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 3,700,000 3,034,000 Conglomerates (0.5%) Textron, Inc. cv. sr. unsec. notes Ser. TXT, 4 1/2s, 2013 1,800,000 3,097,620 Consumer (0.7%) Stanley Works (The) cv. sr. unsec. unsub. notes FRN zero %, 2012 4,231,000 4,564,403 Consumer finance (1.0%) Dollar Financial Corp. cv. sr. notes 3s, 2028 6,900,000 6,451,500 Consumer services (1.4%) Avis Budget Group, Inc. 144A cv. sr. notes 3 1/2s, 2014 4,950,000 5,110,875 Stewart Enterprises, Inc. cv. sr. unsec. notes 3 3/8s, 2016 3,863,000 3,370,468 Containers (1.0%) Owens Brockway Glass Container, Inc. 144A cv. company guaranty sr. notes 3s, 2015 6,736,000 6,454,435 Distribution (0.5%) Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 3,297,000 2,880,754 Electrical equipment (0.6%) WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 2,484,000 3,687,250 Electronics (5.6%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 3,800,000 3,771,500 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (zero %, 6/1/15) 2038 (STP) 3,617,000 3,422,586 Intel Corp. 144A cv. jr. sub. notes 3 1/4s, 2039 8,665,000 10,235,526 Kulicke & Soffa Industries, Inc. cv. unsec. sub. notes 7/8s, 2012 7,800,000 7,146,750 Micron Technology, Inc. cv. sr. unsec. unsub. notes 1 7/8s, 2014 5,000,000 4,368,750 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 6,300,000 5,827,500 Energy (oil field) (0.8%) Cal Dive International, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 3,600,000 3,150,000 Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 3,000,000 1,807,500 Energy (other) (0.5%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 3,000,000 3,206,250 Financial (1.3%) CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 2,700,000 2,639,250 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 2,300,000 3,552,063 MGIC Investment Corp. cv. sr. notes 5s, 2017 1,698,000 1,723,640 Food (0.8%) Tyson Foods, Inc. cv. sr. unsec. notes 3 1/4s, 2013 4,035,000 4,902,525 Gaming and lottery (0.7%) International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 3,970,000 4,409,876 Health-care services (2.6%) Fisher Scientific International, Inc. cv. company guaranty sr. sub. notes 3 1/4s, 2024 2,800,000 3,314,500 Health Management Associates, Inc. 144A cv. sr. sub. notes 3 3/4s, 2028 2,900,000 2,939,875 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 3,300,000 3,118,500 Omnicare, Inc. cv. company guaranty sr. unsec. debs Ser. OCR, 3 1/4s, 2035 5,100,000 4,354,125 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 2,493,000 2,237,468 Insurance (0.7%) Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 3,700,000 4,514,000 Investment banking/Brokerage (0.5%) KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 2,600,000 3,090,750 Manufacturing (1.2%) Griffon Corp. 144A cv. sub. notes 4s, 2017 2,658,000 3,020,551 Titan International, Inc. 144A cv. sr. sub. notes 5 5/8s, 2017 3,445,000 4,340,700 Media (0.9%) Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 10,300,000 5,253,000 Medical technology (2.9%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 2,200,000 1,443,750 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 5,400,000 4,758,750 Invitrogen Corp. cv. sr. unsec. unsub. notes 1 1/2s, 2024 5,900,000 6,357,250 Medtronic, Inc. cv. sr. unsec. notes 1 5/8s, 2013 3,600,000 3,622,500 Medtronic, Inc. 144A cv. sr. unsec. notes 1 5/8s, 2013 1,900,000 1,911,875 Metals (3.0%) Goldcorp, Inc. cv. sr. notes 2s, 2014 (Canada) 4,927,000 5,629,098 Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 3,000,000 4,035,000 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 2,450,000 2,774,625 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 2,820,000 4,395,675 USEC, Inc. cv. sr. unsec. notes 3s, 2014 2,000,000 1,532,500 Oil and gas (3.6%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 6,200,000 5,401,750 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/2s, 2037 9,400,000 7,567,000 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 4,890,000 4,657,725 St. Mary Land & Exploration Co. cv. sr. unsec. notes 3 1/2s, 2027 4,500,000 4,764,375 Pharmaceuticals (2.4%) Biovail Corp. 144A cv. sr. notes 5 3/8s, 2014 (Canada) 3,200,000 5,028,000 Teva Pharmaceutical Finance, LLC cv. company guaranty sr. unsec. debs Ser. C, 1/4s, 2026 (Israel) 8,400,000 9,691,500 Real estate (1.6%) Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 (R) 3,100,000 3,045,750 Annaly Capital Management, Inc. cv. sr. unsec. unsub. notes 4s, 2015 (R) 3,200,000 3,340,000 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default) (NON)(R) 3,600,000 3,762,000 Retail (2.2%) Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 4,100,000 3,244,125 Iconix Brand Group, Inc. cv. sr. sub. notes 1 7/8s, 2012 3,200,000 3,068,000 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 4,400,000 4,119,500 Pantry, Inc. (The) 144A cv. sr. sub. notes 3s, 2012 500,000 468,125 Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,185,000 2,866,500 Semiconductor (1.0%) Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 6,100,000 6,176,250 Software (5.5%) Cadence Design Systems, Inc. cv. sr. unsec. notes 1 1/2s, 2013 500,000 449,063 Cadence Design Systems, Inc. 144A cv. sr. unsec. notes 1 1/2s, 2013 3,100,000 2,784,188 Microsoft Corp. 144A cv. sr. unsec. notes zero %, 2013 3,961,000 4,055,074 Rovi Corp. 144A cv. sr. unsec. unsub. notes 2 5/8s, 2040 6,040,000 6,813,875 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 8,600,000 9,718,000 Symantec Corp. cv. sr. unsec. notes 1s, 2013 5,900,000 5,995,875 SYNNEX Corp. 144A cv. sr. notes 4s, 2018 4,100,000 4,525,375 Technology (1.9%) CACI International, Inc. cv. sr. unsec. sub. notes 2 1/8s, 2014 2,100,000 2,170,875 CACI International, Inc. 144A cv. sr. unsec. sub. notes 2 1/8s, 2014 3,720,000 3,845,550 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 785,000 767,338 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 5,300,000 5,180,750 Technology services (1.9%) CSG Systems International, Inc. 144A cv. sr. unsec. sub. notes 3s, 2017 3,138,000 3,110,543 Salesforce.com, Inc. 144A cv. sr. unsec. unsub. notes 3/4s, 2015 3,500,000 4,475,625 SAVVIS, Inc. cv. sr. unsec. notes 3s, 2012 4,377,000 4,327,759 Telecommunications (1.5%) Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 7,675,000 7,089,781 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 2,600,000 2,499,250 Telephone (0.8%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 5,810,000 5,011,125 Total convertible bonds and notes (cost $399,161,137) CONVERTIBLE PREFERRED STOCKS (20.7%)(a) Shares Value Automotive (1.0%) Ford Motor Co. Capital Trust II $3.25 cum. cv. pfd. 136,200 $6,333,300 Banking (4.7%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 8,700 7,993,125 Citigroup, Inc. $7.50 cv. pfd. 69,000 8,397,300 Huntington Bancshares Ser. A, 8.50% cv. pfd. 3,200 3,161,400 Seacoast Banking Corp. of Florida 144A 15.00% cv. pfd. 336 336,000 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9,175 8,945,625 Combined utilities (1.7%) El Paso Corp. 4.99% cv. pfd. 9,600 10,224,000 Consumer finance (%) Federal National Mortgage Association Ser. 04-1, 5.375% cv. pfd. 100 275,000 Electric utilities (2.2%) Great Plains Energy, Inc. $6.00 cv. pfd. 95,439 5,836,095 PPL Corp. $4.75 cv. pfd. (NON) 135,500 7,505,345 Food (1.6%) Bunge, Ltd. 5.125% cum. cv. pfd. 9,300 4,654,743 Dole Food Automatic Exchange 144A 7.00% cv. pfd. (NON) 510,505 5,452,193 Health-care services (0.4%) Omnicare Capital Trust II Ser. B, $2.00 cv. pfd. 74,200 2,736,125 Insurance (2.3%) Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 51,500 3,461,315 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 245,423 6,012,864 XL Group, Ltd. $2.688 cv. pfd. 171,600 4,547,400 Investment banking/Brokerage (%) Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 13,400 20,100 Media (1.2%) Interpublic Group of Companies, Inc. (The) Ser. B, 5.25% cv. pfd. 8,400 7,686,000 Metals (1.0%) Vale Capital II $3.375 cv. pfd. (Cayman Islands) 81,200 6,460,475 Oil and gas (2.0%) Apache Corp. Ser. D, $3.00 cv. pfd. 123,546 6,732,022 Whiting Petroleum Corp. $6.25 cum. cv. pfd 26,600 5,669,125 Power producers (0.4%) AES Trust III $3.375 cv. pfd. 59,600 2,749,050 Real estate (0.8%) Entertainment Properties Trust Ser. C, $1.438 cv. pfd. 257,700 4,719,466 Telecommunications (1.4%) Crown Castle International Corp. $3.125 cum. cv. pfd. 150,000 8,663,250 Total convertible preferred stocks (cost $137,191,086) COMMON STOCKS (5.7%)(a) Shares Value Banking (0.7%) Bank of America Corp. 145,000 $2,035,800 Wells Fargo & Co. 78,700 2,182,351 Biotechnology (0.6%) Amgen, Inc. (NON) 56,700 3,091,851 Dendreon Corp. (NON) 21,300 700,983 Cable television (0.5%) DIRECTV Class A (NON) 81,500 3,028,540 Chemicals (0.2%) Celanese Corp. Ser. A 54,924 1,542,815 Energy (other) (%) Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 3,125 Insurance (0.6%) Aflac, Inc. 69,900 3,438,381 Investment banking/Brokerage (0.3%) Goldman Sachs Group, Inc. (The) 13,900 2,096,398 Medical technology (0.7%) Medtronic, Inc. 122,900 4,543,613 Metals (0.5%) Freeport-McMoRan Copper & Gold, Inc. Class B 46,778 3,346,498 Regional Bells (0.6%) Qwest Communications International, Inc. 607,400 3,437,884 Telecommunications (1.0%) NII Holdings, Inc. (NON) 85,600 3,206,576 Sprint Nextel Corp. (NON) 638,500 2,917,945 Total common stocks (cost $37,378,427) CORPORATE BONDS AND NOTES (2.3%)(a) Principal amount Value Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 $1,290,000 $1,348,050 Harrahs Operating Corp., Inc. 144A sr. notes 12 3/4s, 2018 1,310,000 1,273,975 Integra Telecom Holdings, Inc. 144A sr. notes 10 3/4s, 2016 1,310,000 1,316,550 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,265,000 1,340,900 Jazz Technologies, Inc. 144A notes 8s, 2015 (F) 4,020,000 3,296,400 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 1,305,000 1,331,100 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,320,000 1,323,300 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 2,900,000 3,364,000 Total corporate bonds and notes (cost $14,486,131) WARRANTS (%)(a)(NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 1,085,630 $217,126 Total warrants (cost $217,126) SHORT-TERM INVESTMENTS (1.4%)(a) Shares Value Putnam Money Market Liquidity Fund 0.12% (e) 8,469,800 $8,469,800 Total short-term investments (cost $8,469,800) TOTAL INVESTMENTS Total investments (cost $596,903,707) (b) Key to holding's abbreviations FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2009 through July 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $621,313,609. (b) The aggregate identified cost on a tax basis is $598,206,252, resulting in gross unrealized appreciation and depreciation of $64,019,572 and $42,239,775, respectively, or net unrealized appreciation of $21,779,797. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $13,307 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $179,395,309 and $180,244,914, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,889,313 $ $ Communication services 12,590,945 Energy 3,125 Financial 9,752,930 Health care 8,336,447 Total common stocks Convertible bonds and notes 432,560,770 Convertible preferred stocks 128,571,318 Corporate bonds and notes 11,297,875 3,296,400 Warrants 217,126 Short-term investments 8,469,800 Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $217,126 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Income-Growth Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: September 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2010
